Citation Nr: 1220558	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable rating for a service-connected right eye refractive error.



REPRESENTATION

Appellant represented by:	John Berry, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to July 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota and Board remand.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below, and is REMANDED to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to December 10, 2008, the Veteran's service-connected right eye disorder was manifested by corrected central visual acuity of 20/20 in the right eye.  There was left eye central visual acuity of 20/20.

3.  On and after December 10, 2008, the Veteran's service-connected right eye disorder was manifested by corrected visual acuity of 20/40 or better in the right eye.


CONCLUSIONS OF LAW

1.  Prior to December 10, 2008, the criteria for an initial compensable disability rating for a right eye disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.84a, Diagnostic Codes 6061-6079 (2008). 

2.  On and after December 10, 2008, the criteria for an initial compensable disability rating for a right eye disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.84a, Diagnostic Code 6061-6079 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the Veteran's claim for entitlement to an initial compensable evaluation, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific.  "Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Nevertheless, in this case, the matter on appeal is the initial evaluation assigned following the grant of service connection for a right eye disorder.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in May 2007 before service connection was granted in April 2008 was legally sufficient, VA's duty to notify in this case has been satisfied. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available and identified VA and private medical records were reviewed in connection with the Veteran's claim for an increased rating.  

VA has further assisted the Veteran by providing a September 2008 statement of the case (SOC) and a March 2012 supplemental statement of the case (SSOC), which informed him of the laws and regulations relevant to the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

Service connection for refractive error (claimed as right eye) was granted by an April 2008 rating decision, and a noncompensable evaluation was assigned under 38 C.F.R. § 4.79, Diagnostic Code 6099-6009, effective May 29, 2007.

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008).  The December 2008 amendments included a rearrangement of some substantive criteria for rating eye disabilities, which ultimately eliminated 38 C.F.R. § 4.84a (2008).  The current version of the schedule for rating the eye is located in 38 C.F.R. § 4.79 (2011).  Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

As noted above, the Veteran's service-connected right eye disability has been rated under DC 6099-6009.  The hyphenated code is intended to show that the Veteran's right eye disorder is rated analogously to an unhealed injury of the eye under Diagnostic Code 6009.  See 38 C.F.R. § 4.20 (2011) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2011) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

However, Diagnostic Codes 6000 through 6009 contemplate diseases that result in inflammation of the eye, hemorrhage of the eye, detachment of the retina, or unhealed injury of the eye.  These symptoms are not similar to the Veteran's current eye disorder, which is primarily manifested by impairment of visual acuity, and diagnosed as refractive error.  Accordingly, those diagnostic codes are not for consideration in determining the proper rating for the issue on appeal, and for purposes of this appeal, the Veteran's right eye disorder will be considered under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008) for the period of time prior to December 10, 2008, and under 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008) and 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2011) on and after December 10, 2008.  See Kuzma, 341 F.3d 1327. 

Prior to December 10, 2008, 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 provided for a 10 percent evaluation when there was 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye, or when there was 20/70 vision in one eye and 20/40 vision in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  Under 38 C.F.R. § 4.75, the best distant vision obtainable after the best correction by glasses will be the basis of the rating.  38 C.F.R. § 4.75 (2008).

On and after December 10, 2008, 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 provide for a 10 percent evaluation when there was 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye, 20/70 vision in one eye with 20/40 vision in the other eye, or 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2011).  Under 38 C.F.R. § 4.75(c), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating visual impairment.  38 C.F.R. § 4.75 (2011).  In addition, central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b) (2011).

A.  Prior to December 10, 2008 

Prior to December 10, 2008, the medical evidence of record reflects one post-service eye examination.  A September 2007 VA optometry record notes the Veteran's complaints of blurry vision in his right eye.  He denied double vision and indicated that he used over-the-counter reading glasses on an occasional basis.  He stated that he had metal removed from his right eye during service.  On examination, distant visual acuity in the right eye was 20/40 doubled without correction.  Distant visual acuity in the left eye was 20/25- without correction.  Refraction was plano-2.00x77 plus +1.50 in the right eye and -0.25-0.75x95 plus +1.50 in the left eye.  Corrected visual acuity was 20/20, bilaterally.  Motilities were full and smooth, bilaterally.  Pupils were size 4 and reactive, bilaterally.  There was no relative afferent pupillary defect.  Applantation tonometry revealed intraocular pressure of 19 in each eye.  A Goldmann visual field test was not performed.  A slit lamp examination revealed the conjunctiva to be white, the corneas to be clear, and the lenses to be clear, bilaterally.  Cup to disc ratio was .40 in both eyes.  The macula were homogenous, the vessels were normal, and the peripheral retina was flat.  There was no diplopia.  The best corrected visual acuity was reported to be 20/20 in the right eye and 20/20 in the left eye.  The VA physician noted that the Veteran left the examination before it was over, as he was impatient.  The diagnosis was refractive error.

In an April 2008 report of contact, the VA examiner who provided the September 2007 examination opined that the right eye refractive error was at least as likely as not caused by the significant eye trauma during military service with the zygomatic arch fracture requiring repair and the current significantly changed right eye findings compared to the left eye, though both eye vision was correctable to 20/20.

Applying the results of the visual acuity test to 38 C.F.R. § 4.84, Table V, Ratings for Central Visual Acuity Impairment, shows that no more than a noncompensable evaluation is warranted for the Veteran's right eye symptoms prior to December 10, 2008.  The evidence does not show that there was corrected visual acuity of 20/50 in one eye and 20/50 or 20/40 in the other eye or that there was visual acuity of 20/70 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  In that regard, the only medical evidence of record prior to December 10, 2008 reflects that the Veteran had corrected visual acuity of 20/20, bilaterally.  Accordingly, a compensable evaluation is not warranted for the Veteran's right eye disorder under Diagnostic Codes 6061-6079 prior to December 10, 2008.  

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

However, there is no evidence of uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, detachment of the retina, unhealed injury of the eye, tuberculosis of the eye, retinal scars, glaucoma, malignant or benign new growths, nystagmus, conjunctivitis, ptosis, ectropion, entropion, lagophthalmos, loss of the eyebrows or eyelashes, epiphora, optic neuritis, cataract, aphakia, paralysis of accommodation, dacryocystitis, loss of portion of the eyelids, dislocation of the crystalline lens, pterygium, or keratoconus.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6035 (2008).  In addition, there is no evidence of impairment of field vision or impairment of muscle function.  38 C.F.R. § 4.84a, Diagnostic Codes 6080, 6090 (2008).  Thus, an initial compensable evaluation is not warranted under Diagnostic Codes 6027 or 6028.  38 C.F.R. § 4.84a, Diagnostic Codes 6027, 6028 (2008). 

B.  On and After December 10, 2008 

The only medical evidence of record on and after December 10, 2008 relating to the Veteran's right eye disorder is a December 2011 VA eye examination.  The examination report reflects that the Veteran had uncorrected distance vision of 20/40 or better in the right eye and 20/40 or better in the left eye.  Uncorrected near vision was 20/100 in the right eye and 20/70 in the left eye.  Corrected distance vision was 20/40 or better in the right eye and 20/40 or better in the left eye.  Corrected near vision was 20/40 or better in the right eye and 20/40 or better in the left eye.  The pupil diameter was 5 millimeters in each eye, and the pupils were round and reactive to light.  There was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  Goldmann applanation tonometry revealed right eye pressure of 20 and left eye pressure of 20.  A slit lamp and external examination were normal, bilaterally.  A fundus examination was normal, bilaterally.  The Veteran did not have a visual field defect.  The examiner indicated that the Veteran did not have anatomical loss of eyelids, brows, or lashes; lacrimal gland and lid disorders; ptosis; conjunctivitis; corneal conditions; cataract; inflammatory eye conditions and/or injuries; glaucoma; optic neuropathy; retinal conditions; neurologic eye conditions; tumors and neoplasms; or other eye conditions.  The examiner noted that the Veteran had surgical repair and implant to repair zygomtic fracture of the right side.  There was no scarring or disfigurement attributable to any eye condition.  The examiner reported that the Veteran did not have any incapacitating episodes attributable to any eye condition in the past 12 months.  The examiner stated that the Veteran's eye condition did not impact his ability to work.  The diagnosis was corneal foreign body.

As previously mentioned, on December 10, 2008, during the course of this appeal, VA revised the diagnostic criteria for evaluating eye disabilities.  Although the new criteria cannot be applied prior to their effective date, the old criteria can be applied after the effective date of the new regulation if the result is more favorable to the Veteran.  Kuzma, 341 F. 3d at 1328.  However, in this case, neither the old criteria nor the revised criteria provide for a compensable evaluation for the Veteran's service-connected right eye disorder. 

Applying the results of the visual acuity test from December 2011 to 38 C.F.R. § 4.84, Table V, Ratings for Central Visual Acuity Impairment, shows that no more than a noncompensable evaluation is warranted under the old rating criteria.  The evidence does not show that there was visual acuity of 20/50 in one eye with 20/50 or 20/40 in the other eye, or that there was 20/70 acuity in one eye and 20/40 in the other eye.  In that regard, the December 2011 VA examiner reported that there was corrected distance and near visual acuity of 20/40 or better in both eyes.  As such, an initial compensable evaluation is not warranted for the Veteran's right eye disorder under the old diagnostic criteria.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008).  In addition, a compensable evaluation is not warranted for the Veteran's right eye disorder under the rating criteria in effect on and after December 10, 2008, as the evidence does not show vision in one eye of 20/50 and in the other eye of 20/50 or 20/40 or vision in one eye of 20/70 and in the other eye of 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2011).  As noted above, corrected distance and near visual acuity in the right eye was 20/40 or better.  Under 38 C.F.R. § 4.75(c), visual acuity in the left eye is considered to be 20/40.  As such, a compensable evaluation is not warranted for the Veteran's right eye disorder under either the old or the new rating criteria for eye disabilities on and after December 10, 2008. 

An increased evaluation under other potentially applicable diagnostic codes has also been considered on and after December 10, 2008.  However, there is no evidence of choroidopathy; uveitis; keratitis; scleritis; iritis; cyclitis; choroiditis; keratopathy; retinitis; retinopathy or maculopathy; intraocular hemorrhage; detachment of the retina; unhealed injury of the eye; tuberculosis of the eye; localized scar, atrophy, or irregularities of the retina with irregular, duplicated, enlarged, or diminished image; glaucoma; new growths on the eyeball; neoplasms; nystagmus; conjunctivitis; ptosis; ectropion; entropion; lagophthalmos; loss of eyebrows or eyelashes; disorders of the lacrimal apparatus; epiphora; optic neuritis; optic neuropathy; cataract; aphakia; paralysis of accommodation; dacryocystitis; loss of portion of the eyelids; dislocation of the crystalline lens; pterygium; keratoconus; corneal transplant; or pinguecula. 38 C.F.R. § 4.84a, Diagnostic Codes 6000-6035 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6000-6037 (2011).  In addition, there is no evidence of impairment of field vision impairment or of muscle function.  38 C.F.R. § 4.84a, Diagnostic Codes 6080, 6090 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6090 (2011). 

Accordingly, an initial compensable evaluation is not warranted for the Veteran's service-connected right eye disorder.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

C.  Extraschedular Consideration

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's right eye disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time pertinent to the appeal.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate the Veteran's disabilities reasonably describe his disability level and symptomatology.  The medical evidence of record reflects that the Veteran's right eye refractive error was corrected to 20/20 vision.  In addition, the December 2011 VA examiner reported that the Veteran's eye condition did not impact his ability to work.  The Veteran has not contended that his right eye disability caused periods of hospitalization.  Accordingly, the Board concludes that his service-connected right eye disability does not reflect marked interference with his employment, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Prior to December 10, 2008, an initial compensable evaluation for service-connected right eye disorder is denied. 

On and after December 10, 2008, an initial compensable evaluation service-connected right eye disorder is denied.


REMAND

The Veteran contends that he has a current low back disorder related to his active duty service.  Initially, the Board observes that, in addition to treatment for a lumbosacral sprain/strain and costochondritis during service, a July 1994 x-ray of the lumbosacral spine showed slight lumbar dextroscoliosis.  In addition, a scoliosis study revealed a minimal s-shaped thoracic scoliosis with straightening of the normal thoracic kyphosis.  A normal lumbar lordosis was noted with a slight dextroscoliosis.  

The Veteran was afforded a VA examination in connection with his claim in December 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board observes that the December 2011 VA examiner concluded that "currently the patient has no diagnosed back condition as he had a normal exam and no current back pain."  The VA examiner acknowledged the in-service radiographic evidence of slight lumbar dextroscoliosis and minimal thoracic scoliosis, but concluded that "this is genetic condition that would not be caused by service."  In a March 2012 addendum, the examiner opined that the "minimal scoliosis (genetic finding) was noted in the prior opinion and based on the findings of no current clinical diagnosis, this examiner notes that there is no aggravation.  Further rationale includes, that his subjective symptoms remain intermittent and resolve with self treatment."  The VA examiner did not provide the Veteran with x-rays or other radiographic evaluation in order to determine whether the Veteran currently has lumbar dextroscoliosis or thoracic scoliosis.  Although the Veteran may not have had evidence of a spine disorder on clinical examination, x-rays could have confirmed that the Veteran does have a spine disorder which results in his intermittent symptoms of back pain.  As the VA examiner's opinion that the Veteran currently does not have a lumbar spine disorder did not consider x-rays or other radiographic evidence which might have shown a lumbar spine disorder, the VA examiner's opinion is inadequate.  

Additionally, while the VA examiner concluded that there was "no aggravation" of the Veteran's "minimal scoliosis," the Veteran's service entrance examination is negative for any findings of a spine disorder and the examiner did not provide an opinion as to whether the Veteran's scoliosis pre-existed military service.  The presumption of soundness provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011).  Thus, while the examiner may have found that the Veteran's low back disorder was not aggravated by his active duty service, there is no clear and unmistakable evidence sufficient to rebut the presumption of soundness showing that the Veteran's low back disorder pre-existed military service.  Accordingly, the December 2011 VA examination is inadequate upon which to base an appellate decision, and a new VA examination must be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to evaluate his claim for service connection for a low back disorder.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the entire claims file and examination findings, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current low back disorder is the result of a disease or injury incurred in or aggravated during the Veteran's active duty service. 

In particular, the examiner should have the Veteran undergo x-rays and any other radiographic evaluation necessary to determine whether the Veteran currently has lumbar dextroscoliosis or thoracic scoliosis, as shown in his service treatment records, or any other low back disorder.  

If it is found that the Veteran currently has a low back disorder, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current low back disorder was causally or etiologically related to his active duty service, to include the in-service evidence of lumbar dextroscoliosis or thoracic scoliosis.  The examiner should also provide an opinion as to whether the lumbar dextroscoliosis or thoracic scoliosis noted in the service treatment records pre-existed the Veteran's active duty service.  If the examiner concludes that it did pre-exist active duty service, the examiner should provide an opinion as to whether it was aggravated beyond its normal progression by the Veteran's active duty service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


